Citation Nr: 0007411	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  98-00 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for joint pain in all 
joints, to include both knees and lower back, as due to an 
undiagnosed illness.

2.  Entitlement to service connection for headaches, as due 
to an undiagnosed illness.

3.  Entitlement to service connection for hearing loss, as 
due to an undiagnosed illness.

4.  Entitlement to service connection for chronic pathology 
resulting from immunization shots, due to an undiagnosed 
illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active military duty from March 1977 to 
April 1980, and from May 1981 to September 1992.  This case 
comes before the Board of Veterans' Appeals (hereinafter 
Board) on appeal from the Department of Veterans Affairs 
(hereinafter VA) regional office in Montgomery, Alabama 
(hereinafter RO).

The Board notes that the claims of entitlement to service 
connection for joint pain, headaches, hearing loss, and 
chronic pathology resulting from immunization shots on a 
direct basis were denied by a rating decision dated in May 
1993.  The veteran has now claimed that the disorders 
currently at issue are due to an undiagnosed illness as a 
result of his service during the Persian Gulf War.  


FINDINGS OF FACT

1.  There is no medical evidence of record that the veteran 
currently has headaches, hearing loss for VA compensation 
purposes, or chronic pathology resulting from immunization 
shots, as due to an undiagnosed illness.

2.  The veteran's joint pains are not disabling to a 
compensable degree.


CONCLUSION OF LAW

The claims of entitlement to service connection for joint 
pain, headaches, hearing loss, and chronic pathology 
resulting from immunization shots as due to an undiagnosed 
illness are not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  The law provides that "a person who submits a claim 
for benefits under a law administered by the [VA] shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a).  Establishing a 
well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995);  see 
also 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1995).

Additionally, the VA may pay compensation to any Persian Gulf 
veteran "suffering from a chronic disability resulting from 
an undiagnosed illness (or combination of undiagnosed 
illnesses)."  38 U.S.C.A. § 1117 (West 1991).  By 
regulation, the VA has determined that these may include, 
symptoms such as fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms and 
cardiovascular signs or symptoms.  See 38 C.F.R. § 3.317(b) 
(1999).  The chronic disability must have became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001, and must not be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory tests.  Id.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, nonmedical 
indicators that are capable of independent verification.  Id.  
Further, a chronic disability is one that has existed for 6 
months or more, including disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6- 
month period.  Id.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

In adjudicating the veteran's claims for service connection 
for disabilities due to undiagnosed illness, the Board has 
considered the guidance provided by the VA General Counsel 
regarding the requirements for a well grounded claim under 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317. VAOPGCPREC 4-99 (May 
3, 1999).  In this precedent opinion, the General Counsel 
concluded that the necessary elements of a claim for benefits 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 may be 
identified as follows: (1) proof of active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) proof of one of more signs 
or symptoms of undiagnosed illness; (3) proof of objective 
indications of chronic disability of 10 percent of more 
during the specified presumptive period; and (4) proof that 
the chronic disability is the result of undiagnosed illness. 

The veteran served on active duty in the Southwest Asia 
Theater of operations during the Persian Gulf War as 
evidenced by a Southwest Asia Service Medal, with 3 Bronze 
service stars, as well as the Kuwait Liberation Medal.  The 
Board accordingly finds that the veteran is a "Persian Gulf 
veteran," within the meaning of 38 U.S.C.A. § 1117(c), (e) 
and 38 C.F.R. § 3.317(d).


I.  Joint Pain

In September 1978, during the veteran's first period of 
service, the veteran complained of low back pain that was the 
result of a motor vehicle accident prior to service 
enlistment.  Full range of motion was shown, with no clinical 
abnormalities shown.  X-rays at that time found no 
significant abnormalities.  The clinical diagnosis was normal 
back.  During the veteran's second period of service, he 
complained of congestion in his sinuses, ears, and eyes, as 
well as low back pain, in the kidney area.  The diagnosis was 
viral syndrome.  

In July 1991, the veteran complained of his right knee 
grinding and popping for 2 months.  He stated that he had the 
problem for several years but it was worsening.  It was noted 
that the veteran was Airborne trained in 1977.  Pain was 
noted on squatting, and deep knee bending, and after running.  
Locking and swelling were not shown.  Ligaments were intact, 
with a negative McMurray's sign.  Patella grinding and 
apprehension was shown, right greater than the left.  Range 
of motion was full.  X-rays of the knees were normal.  The 
diagnosis was patellofemoral pain syndrome.  Although the 
veteran complained of recurrent back pain and painful knees 
on his service separation examination conducted in April 
1992, the examination was negative for any evidence of a back 
or knee disorder, or for any evidence of joint pain.

Subsequent to service discharge, a VA examination conducted 
in December 1995, found no joint swelling, deformity, 
instability, and normal range of motion of the knees.  See 
38 C.F.R. § 4.71, Plate II (1999).  The cruciate and 
collateral ligaments were intact, with no clinical evidence 
of a meniscal injury.  Range of motion of the elbows was 
reported at 140 degrees flexion and 0 degrees extension, 
bilaterally.  Supination and pronation of the forearm was 80 
degrees, bilaterally.  Laboratory studies were negative, as 
were x-rays of the knees and elbows, which showed no 
abnormalities.  The diagnosis was polyarthralgia.  
Examination of the spine revealed no postural abnormalities 
or fixed deformities, and a well-developed musculature of the 
back.  Range of motion of the lumbosacral spine revealed 
forward flexion to 90 degrees, backward extension to 30 
degrees, lateral flexion was 40 degrees bilaterally, and 
rotation was 30 degrees bilaterally.  Cervical spine motion 
was 30 degrees flexion, 30 degrees extension, 40 degrees 
lateral flexion bilaterally, and 50 degrees rotation, 
bilaterally.  There was no objective evidence of pain on 
motion.  Neurologically, there was no motor or sensory loss, 
no pathological reflexes, and no localizing or lateralizing 
signs.  X-rays of his cervical and lumbosacral spine were 
normal.  The diagnoses were chronic neck pain and chronic low 
back pain.  

The veteran contends that he has joint pain related to his 
active service.  However, he is advised that where the 
determinative issues involve questions of medical causation 
or medical diagnosis, competent medical evidence to the 
effect that the claim is plausible or possible is required.  
See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Laypersons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Consequently, lay assertions of medical causation or medical 
diagnosis cannot constitute evidence to render a claim well 
grounded.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 95 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

The veteran's joint pains have not been attributed to any 
particular physiologic cause; for example, the x-rays do not 
show evidence of arthritis, and the final diagnoses in the 
1995 VA examinations were polyarthralgia of the knees and 
elbows, and chronic neck and low back pain.  Arthralgia is 
defined as "pain in a joint."  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 122 (26th ed. 1981).  Nonetheless, the 
veteran's claim as to joint pains must fail as it was neither 
manifested during service nor is it manifested to a 
compensable degree during the presumptive period.  Under 
Hicks v. Brown, 8 Vet. App. 417 (1995), the United States 
Court of Appeals for Veterans Claims (hereinafter Court) 
noted that 38 C.F.R. § 4.71a, Diagnostic Code 5003 and 38 
C.F.R. § 4.59 deem painful a motion of a major joint or group 
of minor joints caused by degenerative arthritis that is 
established by x-ray evidence to be limited motion even 
though a range of motion may be possible beyond the point 
when pain sets in.  Therefore, with x-ray evidence of 
degenerative changes and objective demonstration of painful, 
but not limited, motion of the affected joint, a 10 percent 
rating would be applied to the joint under Diagnostic Code 
5003.  By analogy to Hicks, painful motion might be 
considered disabling to a compensable degree even without x-
ray evidence of pathology.  However, in this case, the 1995 
examination reported there was no pain on motion of the 
lumbosacral and cervical spine was not reported.  Moreover, 
functional impairment of the veteran's knees was not shown.  
See 38 C.F.R. § 4.71, Plate II.  Additionally, the range of 
motion of the veteran's elbows were not shown to have been 
limited to a compensable degree.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5205-5213 (1999).  Consequently, this claim 
is not well grounded, as proof of objective indications of 
chronic disability of 10 percent of more during the specified 
presumptive period has not been shown.

II.  Headaches 

The veteran's service medical records for his first period of 
service reveal he complained of headaches in August 1978.  
The examiner found that the headaches were anterior and had a 
tension pattern.  However, the assessment was normal 
examination.  The veteran's service separation examination 
conducted in April 1992, was negative for any evidence of 
headaches.  

At a VA examination conducted in December 1995, the veteran 
gave a history of bilateral frontal headaches radiating to 
the back of his head after returning from Southwest Asia.  
These headaches were reported as occurring a few times a 
week, each lasting a day.  The veteran reported that they 
were not incapacitating, and aspirin helped to relieve the 
symptoms.  The neurological examination revealed no 
localizing or lateralizing signs.  The diagnosis was history 
of headaches.  

The service medical records reveal a complaint of a headache 
prior to the veteran's service in Southwest Asia.  
Additionally, although the veteran complains that he 
currently experiences headaches, a current undiagnosed 
illness as manifested by headaches has not been shown by 
objective medical evidence.  Accordingly, as a chronic 
headache disorder did not first become manifest in service 
and an undiagnosed illness as manifested by headaches is not 
currently shown by the objective evidence of record, 
entitlement to service connection for headaches due to an 
undiagnosed illness is not warranted.  


III.  Hearing Loss

During the veteran's second period of service, he complained 
of congestion in his sinuses, ears, and eyes, as well as low 
back pain, in the kidney area.  The tympanic membranes were 
negative for any abnormality.  The diagnosis was viral 
syndrome.  On the veteran's service separation examination in 
April 1992, it was noted that the veteran was routinely 
exposed to hazardous noise.  However, the examiner stated 
that no hearing loss was found.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
15
20
LEFT
0
0
5
5
10

Subsequent to service discharge, the veteran reported no 
significant difficulty with his hearing at a VA examination 
conducted in April 1993.  He reported ear pain and drainage 
but denied medical treatment.  On the authorized audiological 
evaluation in April 1993, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
10
15
LEFT
5
0
5
5
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  

The veteran seeks entitlement to service connection for 
hearing loss, to include as due to an undiagnosed illness.  
Service connection for impaired hearing is subject to 
additional requirements:

[I]mpaired hearing will be considered to 
be a disability when the auditory 
threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the 
auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

38 C.F.R. § 3.385 (1999).  Application of the regulation 
shows that the veteran had normal hearing for VA purposes as 
documented in service and as shown by the current medical 
evidence.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 
1328 (1997) (holding that the interpretation by the VA and 
the Court of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  The 
veteran has the burden to bring evidence to render plausible 
the existence of the disability for which he is claiming 
service connection in order to establish a well-grounded 
claim.  As the veteran has not shown the existence of a 
hearing loss for VA purposes, the claim of entitlement to 
service connection for this disorder, as due to an 
undiagnosed illness, is not well grounded, and must be 
denied.

IV.  Chronic Pathology Resulting From Immunization Shots

The veteran's service medical records are negative for any 
chronic pathology as a result of immunization shots, due to 
an undiagnosed illness, to include his service separation 
examination conducted in April 1992.  The veteran stated at a 
VA examination dated in December 1995, that while in the 
Persian Gulf he was given three immunization shots.  He noted 
that after returning from Southwest Asia, he could barely 
pass his physical training tests.  On examination, there was 
no renal impairment, no history of anemia, no neurologic 
deficits, and cardiac examination was negative.  Mental 
changes revealed chronic fatigue.  Laboratory tests were 
negative, with the exception of a finding of 
hypercholesterolemia.  The diagnoses included chronic 
fatigue.  

The veteran contends that he has chronic pathology resulting 
from immunization shots, due to an undiagnosed illness.  
However, as noted above, lay assertions of medical causation 
or medical diagnosis cannot constitute evidence to render a 
claim well grounded.  Lathan, 7 Vet. App. at 365; Grottveit, 
5 Vet. App. at 95; Tirpak, 2 Vet. App. at 611. 

The veteran's service medical records during his period of 
service in the Persian Gulf are negative for any evidence of 
chronic pathology due to immunization shots.  Additionally, 
although a VA examination in 1995 found chronic fatigue, it 
was not shown to be the result of immunization shots, due to 
an undiagnosed illness.  Accordingly, the claim of 
entitlement to service connection for chronic pathology the 
result of immunization shots, due to an undiagnosed illness, 
is not well grounded, and must be denied.  


ORDER

The claims of entitlement to service connection for joint 
pains, headaches, hearing loss, and for chronic pathology 
resulting from immunization shots, due to an undiagnosed 
illness are denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 



